FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FODAY SILLAH,                             
                            Petitioner,           No. 06-73857
               v.
                                                  Agency No.
                                                  A95-588-386
ERIC H. HOLDER, JR., Attorney
General,                                            ORDER
                      Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
           December 4, 2007—Seattle, Washington

                      Filed March 19, 2009

  Before: M. Margaret McKeown and Richard R. Clifton,
 Circuit Judges, and William W Schwarzer,* District Judge.


                             ORDER

  The opinion filed on March 27, 2008, is withdrawn and
replaced by a memorandum disposition filed concurrently.
The petition for rehearing is denied.




  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                3553
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.